NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



WALTER VEGA, DOC #T19345,                    )
                                             )
             Appellant,                      )
                                             )
v.                                           )    Case No. 2D17-1260
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Joseph C. Fuller, Jr., Judge.

Walter Vega, pro se.

PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.